DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 5 April 2021 and not repeated herein is overcome and hereby withdrawn.  The Examiner also notes that the amendment made to independent claims 28, 38, and 44 patentably distinguish the claimed invention over the teachings of the applied prior art of record.

Election/Restrictions
Claims 31-34, 36, 37, 39, 40, 46, and 47 which are directly towards a previously nonelected species of layer arrangement are hereby rejoined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 31-37 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Claims 31-33 and 36 recite the limitation "the inner layer", “the middle layer” and “the outer layer” in lines 1 and 2.  Similarly, claim 35 recites the limitation “the inner layer”. There is insufficient antecedent basis for this limitation in the claims.  Claims 31-33, 35, and 36 nor claim 28 from which claims 31-33, 35, and 36 depend introduce an inner layer, a middle layer, or an outer layer. Additionally, even if there is sufficient antecedent basis for the claimed inner, middle and outer layers, it is unclear which portion of the shaft (i.e. the distal portion or the proximal portion) the claimed layers are part of. As such, these claims are indefinite. Appropriate action is required.
Claim 31-37 each either directly or indirectly depend from claim 30 which has been canceled.  As such, it is unclear what the metes and bounds of these claims is and therefore these claims are indefinite. Appropriate action is required.

Claim 40 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 40 recites “wherein the transitional segment and the distal segment each has an inner polymeric layer formed of at least one type of polyamide”.  However, claim 39 from which claim 40 depends recites that the inner polymeric layer of each segment is formed of the functionalized PVDF.  As such, claim 39 requires that the inner layer of 

Response to Arguments
Applicant’s arguments, see pages 7-12 of the remarks filed 30 June 2021, with respect to claims 28, 29, 35, 38, and 41-45 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LEE E SANDERSON/Primary Examiner, Art Unit 1782